Citation Nr: 1132724	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-03 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of a cerebral vascular accident occurring secondary to surgery performed at the Oklahoma City VA Medical Center (VAMC).

2.   Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1958 to August 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a video-conference hearing before the undersigned Chief Veterans Law Judge in November 2007.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 and his service connection claims for erectile dysfunction and migraine headaches were remanded by the Board for further evidentiary development in January 2009.  Thereafter, the RO readjudicated the claims, as reflected by a February 2010 rating decision, which granted service connection for migraine headaches, and a February 2010 supplemental statement of the case, which continued to deny entitlement to benefits pursuant to 38 U.S.C.A. § 1151 and service connection for erectile dysfunction.  As the benefit sought with regard to the Veteran's migraine headache service connection claim has been granted, that issue is no longer before the Board.  The remaining claims have been returned to the Board for further appellate review.

The Board notes that the record reflects that not all of the Board's remand directives were fully completed, such as the Board's instruction that an opinion regarding the etiology of the Veteran's cerebral vascular accident be obtained from a VA vascular surgeon.  Nevertheless, as the VA physician who performed the examination rendered a favorable opinion, and the Board is accordingly granting the benefit sought, the Board finds that the error was harmless and the claim need not be remanded for strict compliance with the Board's remand directives.  

In addition to the foregoing, the Board notes that in a June 2011 statement, the Veteran's representative requested that a claim to reopen service connection for a lower back disorder be referred to the RO.  As such, the Board refers this claim to the RO for further development.  


FINDINGS OF FACT

1.  A VA medical opinion concludes that the Veteran's post-operative cerebral vascular accident was likely due to a lack of judgment regarding the supervision necessary for the resident physician who performed his left carotid endarterectomy.

2.  The more probative VA medical opinion of record relates the onset of the Veteran's currently-diagnosed erectile dysfunction to service.


CONCLUSIONS OF LAW

1.  The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a cerebral vascular accident occurring secondary to surgery performed at the Oklahoma City VAMC have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2010).

2.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the Board is granting entitlement to benefits pursuant to 38 U.S.C.A. § 1151 and service connection for erectile dysfunction; thus, the Board is granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Entitlement to Compensation Pursuant to 38 U.S.C.A. § 1151

The Veteran contends that due to an error performed during a left carotid endarterectomy, he experienced a post-operative cerebral vascular accident, thereby entitling him to benefits for the residuals of this cerebral vascular accident pursuant to 38 U.S.C.A. § 1151.

A Veteran may be awarded compensation for an additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or an examination furnished the Veteran under any law administered by VA, and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2010).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1) (2010).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2) (2010).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2010).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2010).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent).  38 C.F.R. § 3.361(d)(1) (2010).

In the instant case, the Veteran was admitted to the Oklahoma City VAMC to undergo an elective left carotid endarterectomy on June 14, 2005, after he experienced an episode of amaurosis fugax (temporary loss of vision in one eye) in April 2005, and subsequent diagnostic imaging studies revealed that he had 80 to 90 percent stenosis of the left internal carotid artery.  The Veteran's VA treatment records explain that he consented to undergo the procedure after being informed of the potential risks and complications, although those risks, as explained to the Veteran, are not transcribed in his treatment records.  

The Veteran underwent a left carotid endarterectomy in the early afternoon of June 14, 2005, which was performed by a resident physician with an attending physician observing but not assisting.  The Veteran was assessed as stable at the conclusion of the procedure.  However, several hours later, the Veteran was observed to have undergone "acute mental status changes," as he was no longer responding to questions posed, demonstrated motor weakness in his right left upper and lower extremities, and his mouth was drooping on the right side.  Later that evening the Veteran underwent a second left carotid endarterectomy, during which the attending physician assisted the resident performing the procedure.  The procedure is referred to in the Veteran's treatment records as a reexploration and "re-do" of his previous left carotid endarterectomy.  During this second procedure, a kinked internal carotid artery with a blood clot was discovered.  After repairing the artery, the post-operative diagnosis was noted as a "stroke" (cerebral vascular accident), status-post left carotid endarterectomy.  Subsequent treatment records continue to reflect this diagnosis and chronicle the Veteran's rehabilitative efforts.  

Pursuant to the Board's January 2009 Remand instructions, the Veteran was provided with a VA examination in November 2009 to assess the etiology of his post-operative cerebral vascular accident, to include whether the cerebral vascular accident was a result of carelessness, negligence, lack of proper skill, an error in judgment, or similar instance of fault, and whether the Veteran's post-operative cerebral vascular accident was a reasonably foreseeable complication of a carotid endarterectomy.  The examination report reflects that the VA examiner interviewed the Veteran and reviewed his claims file, including the records associated with his two left carotid endarterectomy procedures and post-operative cerebral vascular accident.  Thereafter, the examiner opined that while there was no evidence of carelessness or negligence on the part of the surgical team that performed the Veteran's procedures, one could argue that there was a lack of skill on the part of the primary physician who performed the first procedure (a resident physician).  Moreover, the examiner found that the attending physician's failure to assist the resident physician during the first procedure, rather than merely observing from outside the operating room, demonstrated a lack of good judgment.  

In support of this opinion, the examiner stated that the second procedure revealed a kinked proximal internal carotid artery, which likely contributed to the development of the blood clot in the internal carotid artery, which in turn caused the Veteran's cerebral vascular accident with emboli to the brain.  However, the examiner added the caveat that there is always a risk of an operative cerebral vascular accident when undergoing carotid artery surgery, which is estimated to occur in three to four percent of patients who undergo this procedure.  Nevertheless, the examiner found that while it would be speculative to assess the Veteran's surgical team with fault, they had failed to exercise good judgment in the Veteran's case.

After reviewing the evidence of record, the Board finds that a basis for awarding benefits for the residuals of a cerebral vascular accident pursuant to the provisions of 38 U.S.C.A. § 1151 has been presented, as the VA examiner who reviewed the Veteran's claims file determined that the VA surgical team responsible for the Veteran's initial left carotid endarterectomy had committed an error in judgment by failing to include the attending physician as an assistant to the resident performing that procedure.  The examiner found that the Veteran's kinked carotid artery discovered during his second left carotid endarterectomy was arguably due to the resident physician's lack of skill, and this kinked artery was likely the cause of the Veteran's post-operative cerebral vascular accident.   While the VA examiner noted that carotid endarterectomies involve a risk of cerebral vascular accidents, he nevertheless indicated that the resident's physician's lack of skill and the attending physician's lack of good judgment in not actively assisting in the first procedure contributed to the Veteran's post-operative cerebral vascular accident.  The Board finds that this opinion should be afforded probative value, as it is consistent with the record, was rendered after conducting a thorough review of the Veteran's claims, file, and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

Given this favorable medical opinion, the Board finds that a basis for awarding benefits pursuant to 38 U.S.C.A. § 1151 for the residuals of a post-operative cerebral vascular accident have been met.  Accordingly, the Veteran's appeal of this issue is granted.

Service Connection Claim

The Veteran contends that he is entitled to service connection for his erectile dysfunction, as this disability initially manifested in service and has persisted since his discharge.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

As reflected in his submitted statements, hearing testimony, and examination reports, the Veteran reports that while stationed in Germany in 1959 during service, he injured himself during a parachute jump landing and experienced paralysis of his legs for several hours thereafter.  He reports that he began experiencing erectile dysfunction after this in-service incident.

The Veteran's DD Forms 214 reflect that he was in receipt of a Parachutist Badge and that he had approximately two and a half years of foreign service.  The Veteran's service treatment records reflect that he received treatment in Mainz, Germany in December 1959, at which time he reported radiating back pain and blood in his urine, as well as having previously experiencing blood in his urine after participating in parachute jumps.  Additionally, the Veteran reported specifically experiencing erectile dysfunction in service, as reflected in an October 1960 service treatment record, although no genitourinary abnormalities were reported by the Veteran at separation or clinically assessed during his separation medical examination.

The Veteran's post-service treatment records first reflect his report of experiencing erectile dysfunction in May 2002, and subsequent treatment records continue to reflect this diagnosis and the Veteran's related prescribed medication.

Pursuant to the Board's remand instructions, the Veteran was afforded several VA examinations in conjunction with the remanded claims, including a genitourinary examination to address the etiology of the Veteran's erectile dysfunction and a subsequent examination to address the etiology of his post-operative cerebral vascular accident, discussed above.  However, a review of the Veteran's claims file reveals that medical opinions regarding the etiology of the Veteran's erectile dysfunction were offered during both examinations.

During the November 2009 VA genitourinary examination, the Veteran reported that he believed that his erectile dysfunction is the result of injuries sustained during several in-service parachute jump landings during which one the straps from his parachute became caught on his testicles and scrotum.  The Veteran further recalled seeking treatment for his erectile dysfunction during service, and he stated that he sought treatment after service in the early 1980's and had been receiving prescription treatment for this disorder for approximately 10 years prior to the examination.  

After conducting a physical examination of the Veteran, the examiner diagnosed the Veteran with erectile dysfunction.  However, the examiner found it less likely than not that the Veteran's current erectile dysfunction was the result of a chronic condition that initially manifested in service.  In support of this opinion, the examiner stated that the Veteran's reported erectile difficulty in service was noted in conjunction with his treatment for tinea cruris.  The examiner stated that the Veteran was not noted to have tinea cruris at the time of the examination, but also acknowledged that tinea cruris is not a risk factor for the development of erectile dysfunction.  The examiner further found it significant that the Veteran did not report erectile dysfunction on separation from service in 1962, nor were any genitourinary abnormalities noted on his separation medical examination.  Furthermore, the examiner cited the Veteran's lack of treatment for erectile dysfunction after service until 2002 (as reflected in his claims file) as evidence that the Veteran's in-service instance of erectile difficulty was not related to his currently-diagnosed erectile dysfunction.  Rather, the VA examiner found it more likely that the Veteran's current erectile dysfunction was related to his currently-diagnosed psychological disorders and vascular disease.

Conversely, during the subsequent November 2009 VA examination, the VA examiner opined that it was at least as likely as not that the Veteran's current erectile dysfunction was caused by or the result of service.  In support of this opinion, the examiner cited the Veteran's reported in-service genital and back injuries resulting from parachute jumps, and the examiner noted that a lack of documented treatment for these injuries would not be uncommon, as the injuries were sustained during a field exercise, and record-keeping was often not a priority in those situations.  Moreover, laboratory testing revealed normal serum testosterone and prolactin levels, with the Veteran's free testosterone level being only slightly low, thereby failing to reveal evidence of another etiology for the Veteran's erectile dysfunction.

At the outset, the Board notes that the Veteran is competent to report experiencing the symptoms of erectile dysfunction during and since service, as the symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Moreover, the Board finds the Veteran's reports to be credible, as his reports have remained consistent over time and are consistent with the evidence of record.  C.f. Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  Specifically, the Veteran's report of the onset of his erectile dysfunction occurring in 1959 after he injured himself during a parachute jump while serving in Germany is supported by his DD Forms 214, which corroborate his in-service parachuting and foreign service, and his service treatment records, which reflect that the Veteran reported back pain and blood in his urine in 1959 while stationed in Germany and reported erectile dysfunction in 1960.  Thus, the Veteran's report of the onset of his erectile dysfunction in service and continuity of symptomatology since service is deemed credible.

In that regard, the Board finds that the second VA examiner's opinion should be afforded more probative weight, as it properly considers the Veteran's credible report of experiencing an in-service injury resulting in erectile dysfunction and continuous symptoms since service.  Moreover, this VA examiner reviewed laboratory testing of the Veteran's hormone levels, which failed to suggest another possible etiology of his erectile dysfunction.  Conversely, the VA examiner who performed the first examination in November 2009 failed to consider the Veteran's reported continuity of symptoms, instead finding that the Veteran's first post-service documented treatment for the condition in 2002 and evidence of other possible etiologies of his condition preponderated against his claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lack of contemporaneous medical evidence does not necessarily render lay evidence not credible). 

In sum, given that the more probative medical opinion of record relates the onset of the Veteran's currently-diagnosed erectile dysfunction to service, a basis for granting service connection for this disorder has been presented.  Accordingly, the Veteran's appeal of this issue is granted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for the residuals of a cerebral vascular accident occurring secondary to surgery performed at the Oklahoma City VAMC is granted.

Service connection for erectile dysfunction is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


